Citation Nr: 1643550	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  14-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for bilateral pes planus with bilateral hammer toes, weak feet, and osteoarthritis prior to January 30, 2014, and in excess of 50 percent thereafter.

2. Entitlement to an increased rating in excess of 20 percent for right knee strain with painful limitation of motion and lateral instability.  

3. Entitlement to an increased rating in excess of 20 percent for left knee strain with painful limitation of motion and lateral instability.  

4. Entitlement to an initial rating in excess of 10 percent for tinnitus.

5. Entitlement to service connection for a bilateral hearing loss disability.

6. Entitlement to service connection for right lower extremity peripheral neuropathy, including as secondary to a service-connected disability, to include bilateral ankle, bilateral foot, or lumbar spine disabilities. 

REPRESENTATION

Appellant represented by:	Kurt E. Kudialis, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1974 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, and Newnan, Georgia, respectively.

During the course of appeal, a September 2014 rating decision granted an increased evaluation of 50 percent for bilateral pes planus, effective January 30, 2014.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an August 2016 videoconference hearing.  A copy of the transcript is associated with the file.

The Board has considered whether the issue of TDIU has been raised by the record pursuant to the Court's holding in Rice v. Shinseki, 22 Veteran. App. 447 (2009).  The Veteran has not filed a claim for TDIU.  At his August 2016 videoconference hearing he indicated that he was currently working and he has not since indicated that he is unemployed.  There is no evidence that he is unable to work due to his service-connected disabilities or seeking a TDIU.  As a result, the issue is not raised by the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for bilateral knee disabilities and entitlement to service connection for a bilateral hearing loss disability and right lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period prior to January 30, 2014, the Veteran's bilateral pes planus with bilateral hammer toes, weak feet, and osteoarthritis was moderate, manifested by weight bearing line over or medial to the great toe, inward bowing, and pain on manipulation and use.  It did not manifest in severe symptoms, and it did not result in any marked deformity, indication of swelling on use, or characteristic callosities.

2. For the period from January 30, 2014, the Veteran's bilateral pes planus with bilateral hammer toes, weak feet, and osteoarthritis manifested with pronounced symptoms and marked pronation, and extreme tenderness of plantar surfaces.

3. At the Veteran's August 2016 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran requested, through his authorized representative, to withdraw the appeal of his claim for entitlement to an initial rating in excess of 10 percent for tinnitus.  

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent prior to January 30, 2014, for bilateral pes planus with bilateral hammer toes, weak feet, and osteoarthritis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 5276 - 5283 (2015).

2. The criteria for a disability rating in excess of 50 percent from January 30, 2014,  for bilateral pes planus with bilateral hammer toes, weak feet, and osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 5276 - 5283 (2015).

3. The criteria for withdrawal of the appeal of entitlement to an initial rating in excess of 10 percent for tinnitus by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by an April 2011 letter and additional letters sent during the claim period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

A VA examination was most recently afforded in January 2014 for the Veteran's bilateral pes planus with bilateral hammer toes, weak feet, and osteoarthritis.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent January 2014 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of new VA examination to reassess the symptoms and severity of his bilateral pes planus.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See id.  

The Board acknowledges the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which it found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the criteria of for rating disabilities of the feet do not require specific range of motion measurements.  Therefore, the foot examination does not require remand to comply with Correia.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.




III. Increased Rating Bilateral Pes Planus

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  The Veteran's rating has been staged on this basis.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Veteran's bilateral pes planus with bilateral hammer toes, weak feet, and osteoarthritis is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, which specifically addresses flat feet.  The Veteran is assigned a 10 percent evaluation for the period prior to January 30, 2014, and a 50 percent evaluation thereafter.  The Veteran filed his increased rating claim on March 21, 2011.

Under Diagnostic Code 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warrants a 30 percent rating when bilateral.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, warrants a 50 percent rating when bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.




Period Prior to January 30, 2014

January 2011 through March 2011 private physical therapy records document foot pain for several years, with weight bearing as tolerated.  Right pes planus was noted with tibial external rotation.  

At a May 2011 VA examination, the Veteran reported wearing bilateral shoe inserts.  There was no history of trauma to the feet or foot related neoplasm.  Left foot symptoms were pain, stiffness, fatigability, weakness, and lack of endurance while standing and walking.  Location of the pain was in the plantar aspect and heel.  Location of the stiffness, fatigability, weakness, and lack of endurance was in the plantar aspect.  There was no swelling, heat, redness, or other symptoms.  Right foot symptoms were identical with exception of pain occurring only in the plantar aspect of the foot.  The Veteran reported flare-ups weekly or more often, with a usual duration of 1 to 2 days.  Effects of the flare-ups on functional impairment and limitation of motion were limitation of weight bearing and attempts to avoid flexion and extension.  He was able to stand for 15 to 30 minutes and walk a quarter mile.  

Physical examination of the left foot revealed painful motion, tenderness, and weakness.  There was no swelling, instability, or abnormal weight bearing.  There was evidence of painful motion with plantar flexion, dorsiflexion, inversion, and eversion.  There was objective evidence of tenderness on the plantar aspect and over the heel.  There was weakness with plantar and dorsiflexion, inversion and eversion against resistance.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was no skin or vascular foot abnormality.  Achilles alignment was normal non weight bearing and inward bowing upon weight bearing.  It was partially correctable with manipulation and there was pain on manipulation.  There was no forefoot or midfoot malalignment.  There was moderate pronation.  There was valgus angulation with weight bearing.  Left heel valgus was 10 degrees and not correctible by manipulation.  Location of weight bearing line was medial to great toe.  There was no muscle atrophy of the foot.

Physical examination of the right foot revealed painful motion, tenderness, and weakness.  There was no swelling, instability, or abnormal weight bearing.  There was evidence of significant painful motion with plantar flexion, dorsiflexion, inversion, and eversion.  There was objective evidence of tenderness of the entire plantar aspect of the foot from posterior Achilles tendon to entire plantar aspect.  There was weakness with plantar and dorsiflexion, inversion and eversion against resistance.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was no skin or vascular foot abnormality.  Achilles alignment was normal non weight bearing and inward bowing upon weight bearing.  It was partially correctable with manipulation and there was pain on manipulation.  There was no forefoot or midfoot malalignment.  There was mild pronation.  There was valgus angulation with weight bearing.  Left heel valgus was 10 degrees and not correctible by manipulation.  Location of weight bearing line was medial to great toe.  There was no muscle atrophy of the foot. Gait was mildly antalgic.  Diagnosis was moderate bilateral flat foot deformity.  The Veteran was employed fulltime.  

Period from January 30, 2014

At a January 30, 2014 VA examination, the Veteran denied a diagnosis of bilateral hammer toes and there was no clinical evidence of hammer toes.  There was no hallux valgus, hallux rigidus, claw foot, malunion or nonunion of tarsal or metatarsal bones, or any other foot injuries.  The Veteran did have bilateral weak foot.  The Veteran reported occasional use of a brace, cane, and walker.  Chronic bilateral foot pain made it difficult for the Veteran to stand or step on uneven surfaces, or ambulate for regular walking durations.  

Physical examination revealed bilateral foot pain which was accentuated on use.  There was bilateral pain on manipulation and pain was accentuated on manipulation.  There was bilateral swelling on use.  There were no characteristic calluses.  Symptoms were not relieved by arch supports.  There was extreme tenderness of plantar surfaces bilaterally which was not improved by orthopedic shoes or appliances.  There was bilateral decreased longitudinal arch height on weight bearing.  There was objective evidence of bilateral marked deformity of the foot.  There was bilateral marked pronation.  Weight bearing line fell over or was medial to the great toe on the left.  There was no inward bowing of the Achilles tendon.  There was marked inward displacement and severe spasm of the Achilles tendon on manipulation bilaterally, which was not improved by orthopedics.  

VA treatment records for both periods are consistent with the findings of the VA examinations and the Veteran's testimony at his August 2016 videoconference hearing is consistent with contemporaneous medical records.  

Analysis 

After assessing the totality of the evidence, the Board finds that the Veteran's symptoms of his bilateral pes planus do not warrant a rating in excess of 10 percent  prior to January 30, 2014, and do not warrant an increased rating in excess of 50 percent from January 30, 2014. 

As noted above, the medical evidence prior to January 30, 2014 does not document objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  Rather, the Veteran's primary symptom documented was pain and physical examination revealed weight bearing line over or medial to the great toe, inward bowing, and pain on manipulation.  The May 2011 VA examiner noted moderate bilateral flat foot deformity.  This is contemplated by the 10 percent rating.  As a result, an evaluation in excess of 10 percent for this period is not warranted under Diagnostic Code 5276.

With respect to the period from January 30, 2014, this is the schedular maximum for Diagnostic Code 5276.  As a result, an evaluation in excess of 50 percent for this time period under this Diagnostic Code is not available. 

The Board has considered whether the Veteran may be entitled to a higher rating under any other diagnostic code.  To the extent that the Veteran had a diagnosis of bilateral weak foot, the maximum schedular rating for such conditions under the appropriate Diagnostic Code, 5277, is 10 percent.  As a result, this Diagnostic Codes does not afford a more advantageous evaluation for the Veteran.  Separate ratings under this Diagnostic Codes would also violate the rule against pyramiding by compensating the Veteran twice for the overlapping disability.  

Diagnostic Codes 5278, 5279, 5281, and 5283 are not for application because the medical evidence does not indicate claw foot, hallux rigidus, or malunion or nonunion of tarsal or metatarsal bones.  Lastly, as the Veteran's disability is flat feet, which is specifically contemplated by DC 5276, evaluation under the general category of DC 5284 for other foot injuries is inappropriate.  See Copeland v. McDonald, 27 Vet. App. 333 (2015) (holding that when a condition is specifically listed in the Schedule, it may not be rated by analogy).  In addition, although the Veteran has a past history of hammertoes being found on examination, the VA examinations conducted during the pendency of this appeal were negative for clinical findings of hammertoes.  Thus, Diagnostic Code 5282 does not apply.

Extraschedular Evaluation 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected bilateral pes planus and additional foot conditions are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's feet with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which is primarily pain, swelling, and orthopedic deformity.  The functional impairment accounted for in the rating criteria adequately account for the Veteran's disability.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational impairment resulting from his bilateral pes planus disabilities.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b) (1) is not warranted.

III. Increased Rating Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

At his August 2016 videoconference hearing, the Veteran, through his authorized representative, withdrew the appeal as to the issue of entitlement to an increased rating in excess of 10 percent for tinnitus.  As a result, there remains no allegations of errors of fact or law for appellate consideration with regards to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

Entitlement to an increased rating in excess of 10 percent for bilateral pes planus with bilateral hammer toes, weak feet, and osteoarthritis prior to January 20, 2014, and in excess of 50 percent thereafter is denied.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.



REMAND


Increased Rating Bilateral Knee 

The Veteran's most recent VA examination to determine the severity of his service-connected bilateral knee disabilities was in January 2014.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, at the Veteran's August 2016 Board hearing he indicated that he underwent knee replacement surgery on his right knee and arthroscopic surgery on his left knee subsequent to the January 2014 VA examination.  Private medical records support the Veteran's contention that he elected to have knee surgery.  

In light of this, the Board finds that remand is appropriate in order to afford the Veteran a new VA bilateral knee examination to determine the current severity his symptoms.  The examination should be performed in accordance with the findings of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).   

Bilateral Hearing Loss Disability

With respect to the Veteran's bilateral hearing loss disability, the Board finds that a clarifying medical opinion is necessary in order to properly adjudicate the matter.  In a July 2011 VA medical opinion, an audiologist concluded that the Veteran's tinnitus is as likely as not a symptom associated with the Veteran's hearing loss.  The examiner separately concluded that the Veteran's tinnitus was at least as likely as not related to military service, and that the Veteran's bilateral hearing loss disability was less likely than not related to his military service.  The Board finds such conclusions to be contradictory, and as a result, a clarifying medical opinion is necessary.

Right Lower Extremity

The record contains a November 2014 VA medical opinion with respect to the etiology of the Veteran's peripheral neuropathy of the right lower extremity.  The examiner addressed direct service connection and a potential secondary link between the Veteran's right lower extremity condition and his service-connected feet and ankle disabilities.  The Veteran has since been granted service connection for radiculopathy of the left lower extremity as secondary to his service-connected back condition.  At his August 2016 hearing, the Veteran continued to assert that he suffers from severe numbness from the right knee down to below the right ankle.  The Veteran has also submitted an April 2015 statement from a private physician opining that the Veteran's "neuropathy" is at least as likely as not secondary to his service-connected conditions.  However, the private opinion provides no supporting rationale.

In light of this evidence, the Board finds that remand for a clarifying medical opinion to address the private medical opinion and any potential link between the Veteran's claimed neurological symptoms of the right lower extremity and the Veteran's service-connected back is appropriate.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide and identify any additional sources of treatment for his disabilities on appeal that may be helpful in adjudicating his claims. 

After securing any necessary release, the RO should obtain copies of any treatment records identified by the Veteran.  If the Veteran is receiving VA treatment, associate any VA treatment records with the claims file.

2. Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the current severity of his service-connected bilateral knee disabilities.  The claims file and a copy of this Remand must be made available to the examiner.   

In accordance with the latest worksheet for rating joint disorders, the examiner is to provide a detailed review of the pertinent medical history, current complaints, and nature and extent of the Veteran's bilateral knee disability.  The examiner should:

a) Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation for the bilateral knees. 

To the extent possible, the examiner is also asked to opine as to the range of motion in active motion,  passive motion, weight-bearing, and nonweight-bearing for the Veteran's bilateral knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

b) Examine the stability of the knees and indicate whether any instability is slight, moderate, or severe in degree.  The examiner should reconcile any findings of knee instability or lack thereof with the record. 

c) Provide a reasoned explanation as to the effect of the Veteran's current bilateral knee disability on his occupational functioning.

A complete rationale for any opinion expressed must be provided.  If any opinion cannot be given without resort to mere speculation, the examiner must explain why.

3. Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's hearing loss.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion upon file review is sufficient. 

The claims file and a copy of this Remand must be made available to the examiner.   

Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed hearing loss disability is causally or etiologically related to the Veteran's period of active service.

In doing so, the examiner is asked to specifically address the findings of the July 2011 VA examiner that related the Veteran's bilateral hearing loss and tinnitus.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner(s) should provide a complete rationale for any opinion provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

4. Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed neuropathy of the right lower extremity.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion upon file review is sufficient. 

The claims file and a copy of this Remand must be made available to the examiner.   

Based on a review of the record, the examiner should:
a) Provide a specific diagnosis of any neurological condition of the right lower extremity.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed neurological condition of the right lower extremity is causally or etiologically related to the Veteran's period of active service.

c) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed neurological condition of the right lower extremity was caused by, or is aggravated (permanently increased in severity beyond the natural progress of the condition) by any service-connected disease or injury, to include the service-connected bilateral knees, bilateral ankles, bilateral hips, and back disabilities. 

If any service-connected disability aggravates (i.e., permanently worsens) any diagnosed neurological condition of the right lower extremity, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner(s) should provide a complete rationale for any opinion provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

5. After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


